Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for a hearing, in accordance with the following Memorandum: Petitioner appeals from an order which confirmed a Hearing Examiner’s determination that *1041respondent pay the Support Collection Unit $32.37 per week for support of his minor child, a recipient of public assistance. The court denied petitioner’s objection that support should be increased according to the standards established by the Child Support Standards Act (CSSA) (see, Family Ct Act § 413 [1]).
A parent has a duty to pay child support in "a fair and reasonable sum as the court may determine” (Family Ct Act § 413 [1] [a]). A parent of a recipient of public assistance has no less of a support obligation (see, Family Ct Act § 415; Evans v Matthews, 87 Misc 2d 112, 115, affd 55 AD2d 1047; see also, Besharov, Practice Commentaries, McKinney’s Cons Law of NY, Book 29A, Family Ct Act § 442, 1991 Pocket Part, at 64; 1989 NY Legis Ann, at 248-249; mem of State Exec Dept. 1989 McKinney’s Session Laws of NY, at 2208-2212; Assembly mem in support of L 1990, ch 818, 1990 Bill Jacket, at 6-10). Moreover, each social services district must ascertain the support obligation of an absent parent in accordance with the CSSA standards (Social Services Law § 111-i). Thus, the CSSA is applicable to determine the support award (see, Family Ct Act § 413 [lj/ZJA
Therefore, we remit the matter to Family Court for a hearing to ascertain respondent’s support obligation under the CSSA. In the event the court shall find that the amount of support is unjust or inappropriate, it shall set forth in a written order the factors it considered and the reasons for the level of support. The court shall not find that respondent’s pro rata share of such obligation is unjust or inappropriate on the basis that such share exceeds the portion of a public assistance grant which is attributable to the child (see, Family Ct Act § 413 [1] [g]). (Appeal from Order of Monroe County Family Court, Bonadio, J.—Child Support.) Present—Dillon, P. J., Boomer, Green, Balio and Davis, JJ.